DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities: “the channel of the labyrinth seal” should read “a channel of the labyrinth seal” as it has not previously been recited.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities: “pressing, by in the radial direction, the elastic material part against…” should read “pressing the elastic material part in the radial direction against…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites the limitations “attaching a second seal to the first part in the channel of the labyrinth seal” and “including a limiter attached to the first part at a position farther from a rotational axis than a position at which the second seal is attached within the channel of the labyrinth seal”. These limitation are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically though these limitation has literal support in the originally filed US claims, they appear to require a specific order of steps that is not sufficiently disclosed in the original disclosure. Specifically regarding the first limitation, it requires the attaching to be performed after the formation of the channel and the labyrinth seal which the specification makes clear is only formed when the first and second parts are brought together and it appears from the rest of the disclosure that the second seal must be installed on the first part prior to formation of the labyrinth seal and channel thereof. Regarding the second limitation, it required the step of including the limiter in the sealing arrangement to be after the formation of the channel and the labyrinth seal which the specification makes clear is only formed when the first and second parts are brought together and it appears from the rest of the disclosure that limiter must be installed on the first part prior to formation of the labyrinth seal and channel thereof. Appropriate correction is required. Examiner recommends claiming “attaching a second seal to the first part, such that when the labyrinth seal is formed the second seal is located in a channel of the labyrinth seal” and “including a limiter attached to the first part, such that when the labyrinth seal is formed the limiter is at a position farther form a rotational axis than a position at which the second seal is attached within the channel of the labyrinth seal”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “A sealing arrangement…comprising: the sealing arrangement between a first part attached to a rotatable shaft and a second part immobile with respect to a stator of the electric machine”. This combination of elements is indefinite as it is unclear whether applicant is claiming a sealing arrangement (e.g. for use to seal between a first part and a second part), a sealing arrangement in combination with other parts (e.g. an assembly or an electric machine comprising a sealing arrangement), or some other combination of elements (e.g. a sealing arrangement comprising a first part for attaching to a rotatable shaft, a second part for attaching to a stator of the electric machine, and a plurality of zig-zag sections of a channel of a labyrinth seal…). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “A sealing arrangement…comprising: a first part for attaching to a rotatable shaft; a second part for attaching to a stator of the electric machine in an immobile manner; and a plurality of zig-zag sections of a channel of a labyrinth seal in a radial direction of the electric machine”.

Claims 14, 24, and 25 each recite “at rotational speeds a centrifugal force of which to the second seal is weaker than a spring force of the second seal” and “at rotational speeds the centrifugal force of which to the second seal is greater than the spring force of the second seal”. These limitations are indefinite as due to the run on and awkward nature of them they are not clear. For example, are the “rotational speeds” intended to refer to the same speeds or different speeds, what is the limitation “centrifugal force of which to the second seal” intended to mean (i.e. the “of which to” portion is unclear as it does not appear to be grammatically proper), is the centrifugal force a force that the second seal is subject to/experiencing, etc.? Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “at a first rotational speed where a centrifugal force acting on the second seal is weaker than an opposing spring force of the second seal” and “at a second rotational speed where the centrifugal force acting on the second seal is greater than the opposing spring force of the second seal”.

Claim 18 recites the limitation “the radially inner end of the labyrinth seal”. This limitation is indefinite as it lacks antecedent basis and is thus unclear whether it is intended to depend on claim 17 that does recite such, or if it is intended to newly recite the limitation here. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended claim 18 to depend on claim 17.

Claim 22 recites the limitation “the outer end”. This limitation is indefinite as it lacks antecedent basis and is thus unclear whether it is intended to depend on claim 15 or 19 that recite “a radially outer end”, or if it is intended to newly recite the limitation here. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended claim 22 to depend on claim 19.

Claim 23 recites the limitation “a surface of the second part, a normal of which has a component parallel to the radial direction”. This limitation is indefinite as claim 14, on which this claim relies already recites such, and thus it is unclear whether this is a reference to the prior claimed surface or is an additional surface. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim merely “the surface of the second part”.

Claims 24 and 25 each recite “a second part immobile with respect to a stator of the electric machine in a radial direction of the electric machine”. This limitation is indefinite as it is unclear whether the stator is required for infringement to occur. Specifically it does not currently appear that the method must include an electric machine for infringement to occur, but the “with respect to a stator” is unclear if that requires the stator (and possibly the electric machine) for the comparative limitation or if such is merely a claimed capability that does not positively require the stator for infringement to occur. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “a second part configured to be immobile with respect to a stator if the electric machine in a radial direction of the electric machine”.

Claim 25 recites the preamble “a method of a sealing an electric machine”. This is indefinite because it appears to either have an extra word or be missing a word/words and is unclear which interpretation it should have. Specifically it cannot be determined whether it should mean “a method of sealing an electric machine” or something like “a method of a sealing apparatus for an electric machine”. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “a method of sealing an electric machine”.

Claims 15-17, and 19-21 are indefinite at least by virtue of depending on claim 14 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 23, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 2322458.
With regard to claim 14, DE ‘458 discloses a sealing arrangement (as seen in Figs. 1-4) for an electric machine (Examiner notes that this is an intended use limitation in the preamble and is given little patentable weight, as the sealing arrangement of DE ‘458 is capable of sealing between a shaft and stationary element (as seen in Figs. 1-4) it is considered capable of sealing between such in or attached to an electric machine of some sort), comprising: the sealing arrangement between a first part (e.g. 7, 7A, 27, 27A, the radially inner part of 6, etc.) attached to a rotatable shaft (1, as seen in Figs. 1-4 and in light of the above 112(b) rejection of this limitation) and a second part (4, 4A, 24, 24A, etc.) immobile with respect to a stator of the electric machine (as seen in Figs. 1-4 and in light of the above 112(b) rejection of this limitation) comprises a plurality of zig-zag sections (as seen in Figs. 2 and 4 at 11A, 31A, and as disclosed in Applicant provided translation on page 2 lines 17-18 and 23-26) of a channel of a labyrinth seal (as seen in Figs. 2 and 4, and as disclosed in Applicant provided translation on page 2 lines 17-18 and 23-26) in a radial direction of the electric machine (as seen in Figs. 2 and 4 as it is capable of such use with respect to a radial direction, which as the electric machine is a recitation of intended use and the shaft could be part of an electric machine anticipates such); the channel of the labyrinth seal includes a second seal (8 and 28) which is fixedly attached to the first part (as seen in Figs. 2 and 4) and which has an elastic material part (as seen in Figs. 2 and 4 and disclosed in page 1 last paragraph, etc. of the Applicant provided translation), the second seal being configured to press in the radial direction against a surface of the second part (as seen in Figs. 2 and 4, described in claim 1 of the Applicant provided translation), a normal of which has a component parallel to the radial direction (as seen in Figs. 2), at rotational speeds a centrifugal force of which to the second seal is weaker than a spring force of the second seal (described in claim 1, 2, etc. of the Applicant provided translation), and the second seal being configured to open a gap between the second seal and said surface at rotational speeds the centrifugal force of which to the second seal is greater than the spring force of the second seal (described in claim 1, etc. of the Applicant provided translation); and the sealing arrangement comprises a limiter (the radially outer part of 6 as seen in Fig. 2) attached to the first part at a position farther from a rotational axis than a position at which the second seal is attached within the channel of the labyrinth seal (as seen in Fig. 2), the limiter being configured to limit a radial movement of the second seal on the basis of the centrifugal force thereby liming a maximum size of the gap (as seen in Fig. 2 and as described in Applicant provided translation page 2 first paragraph, etc.).

With regard to claim 23, DE ‘458 discloses that the second seal comprises a spring part (14) configured to press, in the radial direction, the elastic material part against a surface of the second part, a normal of which has a component parallel to the radial direction (as seen in Fig. 2 and as disclosed in Applicant provided translation in the last two lines of page 1, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over DE 2322458 alone.
With regard to claim 25, DE ‘458 discloses a method of a sealing a machine (as seen in Fig. 2 ), the method comprising: performing first sealing by a plurality of zig-zag sections of a labyrinth seal (11A, as detailed in Applicant provided translation on page 2 lines 23-26) between a first part (i.e. the inner portion of 6) attached to a rotatable shaft (as seen in Fig. 2) and a second part (4A) immobile with respect to a stator (2) of the machine in a radial direction of the machine (as seen in Fig. 2); performing second sealing by a second seal (8, as seen in Fig. 2 and detailed in Applicant provided translation on page 1 last paragraph, etc.) attached to the first part and residing within the channel of the labyrinth seal (as seen in Fig. 2), the second seal comprising an elastic material part (as seen in Fig. 2 and disclosed in page 1 last paragraph, etc. of the Applicant provided translation); pressing, by in the radial direction, the elastic material part against a surface of the second part at rotational speeds a centrifugal force of which to the second seal is weaker than a spring force of the second seal (as seen in Fig. 2 and described in claim 1, 2 etc.), a normal of the surface having a component parallel to the radial direction (as seen in Fig. 2); opening a gap between the elastic material part and said surface at rotational speeds the centrifugal force of which to the second seal is greater than the spring force second seal (described in claim 1, etc. of the Applicant provided translation); and limiting, by a limiter (a radially outer part of 6 as seen in Fig. 2) attached to the first part at a position farther from a rotational axis than a position at which the second seal is attached within the channel of the labyrinth seal (as seen in Fig. 2 and as described in Applicant provided translation page 2 first paragraph, etc.), a radial movement of the second seal caused by the centrifugal force thereby liming a maximum size of the gap (as seen in Fig. 2 and as described in Applicant provided translation page 2 first paragraph, etc.).
DE ‘458 is silent as to what kind of a machine the sealing apparatus is attached to and thus fails to explicitly disclose that the method is a method of sealing an electric machine.
However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was filed, to have used the device of DE ‘458 to seal an electric machine as Examiner hereby takes Official Notice that the art is replete with examples of eclectic machine having sealed roller bearings (e.g. electric motors, etc.). Such a modification would have provided the expected benefit of providing good low friction sealing to the shaft of a roller bearing of an electric machine using the lift-off seal with the labyrinth seal of DE ‘458.



Examiner’s Comments/Recommendations
Examiner recommends correcting the above claim objections, 112(a) rejections, and 112(b) rejections in the manner suggested by Examiner above, and further incorporating one of claims 15-22 (and any intervening claims) into claim 14. Additionally Examiner recommends incorporating the subject matter of one of claims 15-22 (and any intervening claims) into claims 24 and 25. Though claim 24 was not currently rejected under a prior art rejection, it is believed that upon correcting the 112(a) rejection of such that DE ‘458 would anticipated and/or make obvious such. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides additional prior art references with similar lift-off seals in combination with labyrinth seals and their methods of use/manufacture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675